Citation Nr: 1737292	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-08 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 30 percent for posttraumatic stress disorder (PTSD) prior to January 21, 2017, and over 50 percent thereafter.


REPRESENTATION

Veteran represented by: 	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Jurisdiction over the claims file is currently held by the RO in St. Petersburg, Florida.

This claim was previously before the Board in October 2014, at which time it was remanded to afford the Veteran a hearing before the Board. That hearing was conducted.

A Board hearing via videoconference was conducted in June 2016. A transcript of this hearing is contained within the electronic claims file.

In October 2016, this claim was remanded for additional development.  

In a February 2017 rating decision, the RO increased the Veteran's rating for PTSD to 50 percent, effective January 21, 2017.  However, as this grant does not represent a total grant of benefits sought, the Veteran's claim for an increased rating remains pending before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).



REMAND

At the October 2016 Board hearing, the Veteran testified that he had been undergoing treatment for his mental disorders, including PTSD, since 2013.  In the October 2016 Remand, the Board directed the agency of original jurisdiction (AOJ) to obtain those records.  Additionally, the January 2017 VA examination report notes that the Veteran received treatment by a psychiatrist at the VA in Daytona Beach, Florida from 2013 through 2016.  To date, the Veteran's treatment records have not been associated with the claims file.  Stegall v. West, 11 Vet. App. 268 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Furthermore, the October 2016 Board remand specifically directed the AOJ to obtain a VA opinion in which "the examiner must review the May 2015 disability benefits questionnaire and associated report and comment on any findings or conclusions that differ from the examiner's findings."  The report was apparently associated with the electronic record in June 2016.  The Veteran was afforded a VA examination in January 2017; however, there is no indication that the examiner reviewed the May 2015 report.  In fact, the examiner cited to reports dated in May 2008, June 2012, September 2012, and October 2012 but did not note or comment on the May 2015 report and findings.  Therefore, remand is necessary for an addendum opinion to comply with the Board's October 2016 remand directives.  Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding, relevant treatment records and associate them with the claims file.  Specifically, the AOJ must seek out VA mental health treatment records from the Daytona Beach VAMC dated from 2013.  To the extent needed, the Veteran should be asked to identify the places and approximate dates of treatment.  All VA records should be obtained.  If there are private records appropriate releases should be requested.  All attempts to obtain records should be documented in the claims folder.

2. Return the claims file to the January 2017 VA examiner for an addendum opinion.  If that examiner is unavailable, a suitable replacement must be provided.  The examiner is requested to review all pertinent records associated with the claims file. 

After review of any additional treatment records associated with the claims file, the examiner must comment on the severity of the Veteran's mental health disorders.

The examiner is also requested to review all records on file, including those received as a result of the development requested above, and specifically address the May 2015 report and DBQ.  If the examiner disagrees with findings on that DBQ, the nature and extent of disagreement should be set out.  If there is agreement with the findings of the DBQ, that too should be set out with specificity.  If additional examination is required to resolve this matter, such examination should be scheduled in accordance with applicable procedures.

3. It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

4. The AOJ should review the medical report to ensure that it is in complete compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures.  

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


